Title: To George Washington from James Craik, 10 May 1783
From: Craik, James
To: Washington, George


                  
                     Sir
                     New Windsor May 10th 1783
                  
                  In full Confidence of your Excellency’s readiness to hear, and as far as your power extends to redress the grievances of the Officers and Soldiers under your command. I take the liberty of stating my Situation with respect to the rewards promised to the Officers for their services—convinced that if you should find emoluments, unequal or inadequate to my rank and Station, that you will have the goodness to make Such representations as may place the matter upon a footing more consonant to the usage and Custom’s of nations.
                  In all Armies a difference in rank and emoluments is presumed to be essential to the existence of the Service, and this is Supposed to operate as well in present emoluments as in rewards for past Services.  I am aware that in some grades in the British Service the mode appears to be against this principle, but in reality is not so, and Congress must have been convinced of this at the time they advanced the half pay of the General Officers to the half of their whole pay, from that of a Colonel, to which they were only entitled by a former Resolution.  Although that honorable body saw the propriety of changing the half pay of the General Officers from its first institution yet by a Subsequent resolution, they have resolved that the half pay of the Medical department shall be made conformable to certain Grades in the Army to which they have no affinity either in Duty or pay.  The Physicians of the Army, the Surgeons, Purveyors, & Regimental Surgeons are to receive the half pay of a Captain.  In this Arrangement the Physician, whose pay is within two Dollars ⅌ month of the Directors, is to receive no greater reward than a Captain whose actual pay is only two fifths as much.  Should it be urged that the experience gained in the Profession is in Some degree a reward of itself, I answer, as it respects myself, that I gave up an extensive practice to enter the Service, which my Age and infirmities will never permit me to regain, and that unless I shall receive more reasonable compensation than the half pay of a Captain, it will be severly felt by myself and family.  I therefore humbly, and earnestly request your Excellencys interposition, that I may receive the same commutation for the half pay, as the Officers in the line of the Army, which is five years whole pay of their Respective Ranks.
                  To your Excellency who is acquainted with the length and nature of my Services, I make my Application and beg leave to rest my hopes upon your Opinion of the propriety of my request—I am with unfeigned respect your Excellency’s most obedt Servant
                  
                     Jas Craik Phyn to the Army
                  
               